DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 6, 9 and 14 are subject under examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.      The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.    Claim(s) 1,6, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng (US 2019/0104549 A1) in view of Xiong (US 2018/0227958 A1) and further in view of Kim (US 2014/0307654 A1) . 

Regarding claim 1, Deng teaches a method performed by a terminal ( see para 0159 “An mWTRU “) in a wireless communication system, the method comprising:
receiving, from a base station, system information including… second information for random access channel (RACH) resources associated with at least one downlink beam ( see para 0334 “An mWTRU may receive the configuration of a PRACH format of each type of beam in a SIB or a plurality of SIBs …see para 0314 “PRACH resource sets may be associated with each SCmB DL beam by a SIB configuration”)
identifying a received power of each downlink beam received from the base station (see para 0244 “The mWTRU may find one or more satisfactory DL transmissions, for example, based on successful synchronization, successful reception, or a measurement exceeding a threshold. A DL transmission may correspond to a DL beam. The mWTRU may choose one or more of the satisfactory DL transmissions or the associated DL beams, for example, the best or highest quality N (N>=1) DL transmissions or DL beams”)[ since mWRTU is choosing beam based on the highest quality, it implies quality interpreted as power of beam is determined/ identified]
determining a RACH resource corresponding to a downlink beam with a received power above a threshold value among the at least one downlink beam based on the system information and identification of the received power of each downlink beam (see  para 0315 “An mWTRU may obtain or select multiple PRACH resource sets (i.e., RA resource sets) based on a best DL beam or beams, for example, SIB.. A best RA resource set may be determined from determining a best DL beam from among DL beams”; see para 0244 “The mWTRU may choose one or more of the satisfactory DL transmissions or the associated DL beams, for example, the best or highest quality N (N>=1) DL transmissions or DL beams”)[ PRACH resource is selected based on SIB and high quality where highest quality is interpreted as the power above threshold value]; and 
determining an uplink beam corresponding to the downlink beam (See para 0315 “An mWTRU may select a RACH or PRACH (e.g., a directional UL transmit beam linked to the selected RA resource set) based on a selected preamble or selected RA resource set”);
transmitting, to the base station, a random access preamble based on the uplink beam and determined RACH resource (See para 0315 “mWTRU selects a physical resource (e.g., a directional mWTRU UL transmit beam) from each of the selected RA sets and transmits RA preambles acquired from the RA resource sets sequentially in time using the selected physical resources…. An mWTRU may select a RACH or PRACH (e.g., a directional UL transmit beam linked to the selected RA resource set) based on a selected preamble or selected RA resource set for transmitting the preamble to the SCmB”) [UL transmit beam is selected based on the determined selected RACH set for transmitting RA preamble]
	Deng doesn’t teach receiving, from the base station, system information including first information on random access response window. 
	Xiong teaches receiving , from the base station, system information including first information on random access response window. (See para 0132 “wherein the UE is configured to receive the RAR message from the eNodeB by monitoring a RAR message window, wherein a position of the RAR message window is configured by higher layers via one of: a master information block (MIB), a system information block (SIB)”) 
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the receiving system information including first information on random access response window in the system of Deng. The motivation is to predefine RAR window in order detect the RAR message during the RAR window (Xiong: See para 0053).
	Modified Deng doesn’t teach wherein determining of the uplink beam comprises: measuring a plurality of beams for uplink transmission; and identifying the uplink beam by determining an optimal combination of the downlink beam and an uplink beam of the plurality of beams for uplink transmission.
Kim teaches determining of the uplink beam comprises: measuring a plurality of beams for uplink transmission (see para 0052 “ the BS needs to repeatedly transmit a training signal at fixed intervals, while sequentially switching each of the transmit beams. Then, each of the MSs may sequentially measure a received training signal for all of the transmit beams of the BS”).
identifying the uplink beam by determining an optimal combination of the downlink beam and an uplink beam of the plurality of beams for uplink transmission.(see para 0087 “determining optimal transmit/receive beams in a UL; see para 0154 “MS `u` may detect an optimal beam combination that includes an optimal receive antenna aopt, an optimal receive beam bopt, an optimal transmit antenna aopt and an optimal transmit beam bopt having the maximum receive power value.”).[ optimal transmit beam that is included in the optimal beam combinations is interpreted to be the identified uplink beam]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the identifying the uplink beam by determining an optimal combination of the downlink beam and an uplink beam of the plurality of beams for uplink transmission in the system of modified Deng. The motivation is to reduce time and resources required to select an optimal beam combination (Kim: See para 0008)

Regarding claim 9, Deng teaches terminal in a wireless communication system (see para 0334 “An mWTRU”) , the terminal comprising:
a transceiver  (see para 0050 “the WTRU 102 may include a processor 118, a transceiver 120); and 
a controller coupled with the transceiver  (see para 0050 “the WTRU 102 may include a processor 118, a transceiver 120”)and configured to: 
receive, via a transceiver from a base station, system information including...second information for random access channel (RACH) resources associated with at least one downlink beam ( see para 0334 “An mWTRU may receive the configuration of a PRACH format of each type of beam in a SIB or a plurality of SIBs …see para 0314 “PRACH resource sets may be associated with each SCmB DL beam by a SIB configuration”)
identify a received power of each downlink beam received from the base station (see para 0244 “The mWTRU may find one or more satisfactory DL transmissions, for example, based on successful synchronization, successful reception, or a measurement exceeding a threshold. A DL transmission may correspond to a DL beam. The mWTRU may choose one or more of the satisfactory DL transmissions or the associated DL beams, for example, the best or highest quality N (N>=1) DL transmissions or DL beams”)[ since mWRTU is choosing beam based on the highest quality, it implies quality interpreted as power of beam is determined/ identified]
determine a RACH resource corresponding to a downlink beam with a received power  above a threshold value among the at least one downlink beam based on the system information and identification of the received power of each downlink beam (see  para 0315 “An mWTRU may obtain or select multiple PRACH resource sets (i.e., RA resource sets) based on a best DL beam or beams, for example, SIB.. A best RA resource set may be determined from determining a best DL beam from among DL beams”; see para 0244 “The mWTRU may choose one or more of the satisfactory DL transmissions or the associated DL beams, for example, the best or highest quality N (N>=1) DL transmissions or DL beams”)[ PRACH resource is selected based on SIB and high quality where highest quality is interpreted as the power above threshold value] and 
determine an uplink beam corresponding to the downlink beam (See para 0315 “An mWTRU may select a RACH or PRACH (e.g., a directional UL transmit beam linked to the selected RA resource set) based on a selected preamble or selected RA resource set”);
transmit, via the transceiver to the base station, a random access preamble based on the uplink beam and determined RACH resource (See para 0315 “mWTRU selects a physical resource (e.g., a directional mWTRU UL transmit beam) from each of the selected RA sets and transmits RA preambles acquired from the RA resource sets sequentially in time using the selected physical resources…. An mWTRU may select a RACH or PRACH (e.g., a directional UL transmit beam linked to the selected RA resource set) based on a selected preamble or selected RA resource set for transmitting the preamble to the SCmB”) [UL transmit beam is selected based on the determined selected RACH set for transmitting RA preamble]
	Deng doesn’t teach receiving, from the base station, system information including first information on random access response window; determining of the uplink beam comprises: measuring a plurality of beams for uplink transmission; and identifying the uplink beam by determining an optimal combination of the downlink beam and an uplink beam of the plurality of beams for uplink transmission.
	Xiong teaches receiving , from the base station, system information including first information on random access response window. (See para 0132 “wherein the UE is configured to receive the RAR message from the eNodeB by monitoring a RAR message window, wherein a position of the RAR message window is configured by higher layers via one of: a master information block (MIB), a system information block (SIB)”) 
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the receiving system information including first information on random access response window in the system of Deng. The motivation is to predefine RAR window in order detect the RAR message during the RAR window (Xiong: See para 0053)
Modified Deng doesn’t teach wherein determining of the uplink beam comprises: measuring a plurality of beams for uplink transmission; and identifying the uplink beam by determining an optimal combination of the downlink beam and an uplink beam of the plurality of beams for uplink transmission.
Kim teaches determining of the uplink beam comprises: measuring a plurality of beams for uplink transmission (see para 0052 “ the BS needs to repeatedly transmit a training signal at fixed intervals, while sequentially switching each of the transmit beams. Then, each of the MSs may sequentially measure a received training signal for all of the transmit beams of the BS”).
identifying the uplink beam by determining an optimal combination of the downlink beam and an uplink beam of the plurality of beams for uplink transmission.(see para 0087 “determining optimal transmit/receive beams in a UL; see para 0154 “MS `u` may detect an optimal beam combination that includes an optimal receive antenna aopt, an optimal receive beam bopt, an optimal transmit antenna aopt and an optimal transmit beam bopt having the maximum receive power value.”).[ optimal transmit beam that is included in the optimal beam combinations is interpreted to be the identified uplink beam]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the identifying the uplink beam by determining an optimal combination of the downlink beam and an uplink beam of the plurality of beams for uplink transmission in the system of modified Deng. The motivation is to reduce time and resources required to select an optimal beam combination (Kim: See para 0008)

Regarding claim 6, Deng teaches a method performed by a base station in a wireless communication system (see para 0159 “SCmB”), the method comprising: 
transmitting system information including….second information for random access channel (RACH) resources associated with at least one downlink beam ( see para 00159 “The configuration or configurations may be received from an SCmB. The configuration or configurations may be received in higher layer signaling such as in a SIB or SIBs which may be broadcast to the mWTRU”; see para 0334 “An mWTRU may receive the configuration of a PRACH format of each type of beam in a SIB or a plurality of SIBs …see para 0314 “PRACH resource sets may be associated with each SCmB DL beam by a SIB configuration”)  and 
receiving, from a terminal, a random access preamble based on an uplink beam and a RACH resource determined based on the system information(See para 0315 “mWTRU selects a physical resource (e.g., a directional mWTRU UL transmit beam) from each of the selected RA sets and transmits RA preambles acquired from the RA resource sets sequentially in time using the selected physical resources…. An mWTRU may select a RACH or PRACH (e.g., a directional UL transmit beam linked to the selected RA resource set) based on a selected preamble or selected RA resource set for transmitting the preamble to the SCmB”) [UL transmit beam is selected based on the determined selected RACH set for transmitting RA preamble] wherein a received power of each downlink beam transmitted by the base station is identified by the terminal (see para 0244 “The mWTRU may find one or more satisfactory DL transmissions, for example, based on successful synchronization, successful reception, or a measurement exceeding a threshold. A DL transmission may correspond to a DL beam. The mWTRU may choose one or more of the satisfactory DL transmissions or the associated DL beams, for example, the best or highest quality N (N>=1) DL transmissions or DL beams”; see para 0295 “The mWTRU may derive a path loss specific to the selected RA set using measured downlink transmit control .. or measurement beam transmit power that may be conveyed in system broadcast signaling and/or dedicated signaling.)[ since mWRTU is choosing beam based on the highest quality, it implies quality interpreted as power of beam is determined/ identified]
and wherein the RACH resource corresponding to a downlink beam with a received power above a threshold value among the at least one downlink beam is determined based on the system information and the identification of the received power of each downlink beam (see  para 0315 “An mWTRU may obtain or select multiple PRACH resource sets (i.e., RA resource sets) based on a best DL beam or beams, for example, SIB.. A best RA resource set may be determined from determining a best DL beam from among DL beams”; see para 0244 “The mWTRU may choose one or more of the satisfactory DL transmissions or the associated DL beams, for example, the best or highest quality N (N>=1) DL transmissions or DL beams”)[ PRACH resource is selected based on SIB and high quality where highest quality is interpreted as the power above threshold value”);
wherein the random access preamble is received on the uplink beam corresponding to the downlink beam (See para 0315 “An mWTRU may select a RACH or PRACH (e.g., a directional UL transmit beam linked to the selected RA resource set) based on a selected preamble or selected RA resource set”; see para 0158 “a RACH preamble transmission, which may use a narrow beam for the transmission”);
Deng doesn’t teach transmitting system information including first information on random access response window
	Xiong teaches transmitting system information including first information on random access response window. (See para 0132 “wherein the UE is configured to receive the RAR message from the eNodeB by monitoring a RAR message window, wherein a position of the RAR message window is configured by higher layers via one of: a master information block (MIB), a system information block (SIB)”; see para 0046  “configured by higher-layers (e.g., broadcasted in the xSIB”) 
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the receiving system information including first information on random access response window in the system of Deng. The motivation is to predefine RAR window in order detect the RAR message during the RAR window (Xiong: See para 0053)
Modified Deng doesn’t teach the uplink beam being determined by: measuring a plurality of beams for uplink transmission; and identifying the uplink beam by determining an optimal combination of the downlink beam and an uplink beam of the plurality of beams for uplink transmission.
Kim teaches the uplink beam being determined by: measuring a plurality of beams for uplink transmission (see para 0052 “ the BS needs to repeatedly transmit a training signal at fixed intervals, while sequentially switching each of the transmit beams. Then, each of the MSs may sequentially measure a received training signal for all of the transmit beams of the BS”).
identifying the uplink beam by determining an optimal combination of the downlink beam and an uplink beam of the plurality of beams for uplink transmission.(see para 0087 “determining optimal transmit/receive beams in a UL; see para 0154 “MS `u` may detect an optimal beam combination that includes an optimal receive antenna aopt, an optimal receive beam bopt, an optimal transmit antenna aopt and an optimal transmit beam bopt having the maximum receive power value.”).[ optimal transmit beam that is imcluded in the optimal beam combinations is interpreted to be the identified uplink beam]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the identifying the uplink beam by determining an optimal combination of the downlink beam and an uplink beam of the plurality of beams for uplink transmission in the system of modified Deng. The motivation is to reduce time and resources required to select an optimal beam combination (Kim: See para 0008)

Regarding claim 14, Deng teaches a method performed by a base station in a wireless communication system ((see para 0159 “SCmB”), the method comprising: 
a transceiver(See para 0041 “the base station 114a may include three transceivers”); and 
a controller coupled with the transceiver (See para 0041 “the base station 114a may include three transceivers; it is known in the art that a controller is connected to the transceiver)”and configured to:
transmit system information including….second information for random access channel (RACH) resources associated with at least one downlink beam ( see para 00159 “The configuration or configurations may be received from an SCmB. The configuration or configurations may be received in higher layer signaling such as in a SIB or SIBs which may be broadcast to the mWTRU”; see para 0334 “An mWTRU may receive the configuration of a PRACH format of each type of beam in a SIB or a plurality of SIBs …see para 0314 “PRACH resource sets may be associated with each SCmB DL beam by a SIB configuration”)  and 
receiving, from a terminal, a random access preamble based on an uplink beam and a RACH resource determined based on the system information(See para 0315 “mWTRU selects a physical resource (e.g., a directional mWTRU UL transmit beam) from each of the selected RA sets and transmits RA preambles acquired from the RA resource sets sequentially in time using the selected physical resources…. An mWTRU may select a RACH or PRACH (e.g., a directional UL transmit beam linked to the selected RA resource set) based on a selected preamble or selected RA resource set for transmitting the preamble to the SCmB”) [UL transmit beam is selected based on the determined selected RACH set for transmitting RA preamble] wherein a received power of each downlink beam is identified by the terminal (see para 0244 “The mWTRU may find one or more satisfactory DL transmissions, for example, based on successful synchronization, successful reception, or a measurement exceeding a threshold. A DL transmission may correspond to a DL beam. The mWTRU may choose one or more of the satisfactory DL transmissions or the associated DL beams, for example, the best or highest quality N (N>=1) DL transmissions or DL beams”)[ since mWRTU is choosing beam based on the highest quality, it implies quality interpreted as power of beam is determined/ identified]
and wherein the RACH resource corresponding to a downlink beam with a received power above a threshold value among the at least one downlink beam is determined based on the system information and the identification of the received power of each downlink beam (see  para 0315 “An mWTRU may obtain or select multiple PRACH resource sets (i.e., RA resource sets) based on a best DL beam or beams, for example, SIB.. A best RA resource set may be determined from determining a best DL beam from among DL beams”; see para 0244 “The mWTRU may choose one or more of the satisfactory DL transmissions or the associated DL beams, for example, the best or highest quality N (N>=1) DL transmissions or DL beams”)[ PRACH resource is selected based on SIB and high quality where highest quality is interpreted as the power above threshold value];
wherein the received access preamble is received on the uplink beam corresponding to the downlink beam (See para 0315 “An mWTRU may select a RACH or PRACH (e.g., a directional UL transmit beam linked to the selected RA resource set) based on a selected preamble or selected RA resource set”; see para 0158 “a RACH preamble transmission, which may use a narrow beam for the transmission”)
Deng doesn’t teach transmit system information including first information on random access response window. 
	Xiong teaches transmit system information including first information on random access response window. (See para 0132 “wherein the UE is configured to receive the RAR message from the eNodeB by monitoring a RAR message window, wherein a position of the RAR message window is configured by higher layers via one of: a master information block (MIB), a system information block (SIB)”; see para 0046  “configured by higher-layers (e.g., broadcasted in the xSIB”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the receiving system information including first information on random access response window in the system of Deng. The motivation is to predefine RAR window in order detect the RAR message during the RAR window (Xiong: See para 0053).
Modified Deng doesn’t teach the uplink beam being determined by: measuring a plurality of beams for uplink transmission; and identifying the uplink beam by determining an optimal combination of the downlink beam and an uplink beam of the plurality of beams for uplink transmission.
Kim teaches the uplink beam being determined by: measuring a plurality of beams for uplink transmission (see para 0052 “ the BS needs to repeatedly transmit a training signal at fixed intervals, while sequentially switching each of the transmit beams. Then, each of the MSs may sequentially measure a received training signal for all of the transmit beams of the BS”).
identifying the uplink beam by determining an optimal combination of the downlink beam and an uplink beam of the plurality of beams for uplink transmission.(see para 0087 “determining optimal transmit/receive beams in a UL; see para 0154 “MS `u` may detect an optimal beam combination that includes an optimal receive antenna aopt, an optimal receive beam bopt, an optimal transmit antenna aopt and an optimal transmit beam bopt having the maximum receive power value.”).[ optimal transmit beam that is imcluded in the optimal beam combinations is interpreted to be the identified uplink beam]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the identifying the uplink beam by determining an optimal combination of the downlink beam and an uplink beam of the plurality of beams for uplink transmission in the system of modified Deng. The motivation is to reduce time and resources required to select an optimal beam combination (Kim: See para 0008)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416                                                                                                                                                                                                        
/ALEX SKRIPNIKOV/Primary Examiner, Art Unit 2416